(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
Por cuanto, el 3 de diciembre de 1941 declaramos con lugar una' moción del acusado apelante para que se devolviera la transcripción de evidencia a la Corte de Distrito de Bayamón a fin de que la misma fuera corregida en la forma que en la moción se indicaba y se concedió al apelante un término de 30 días para hacer dicha correc-ción y radicar la transcripción enmendada conjuntamente con su ale-gato;
Por cuanto, el Secretario de este Tribunal envió dicha transcrip-ción a la corte mencionada y celebrada una vista ante la misma a la que comparecieron las partes, la corte dictó, el 29 de diciembre, la siguiente resolución:
"No apareciendo del récord ninguna materia al respecto del incidente en relación con la representación del acusado en los casos; si bien aparece del récord que este acusado presentó una moción en el mismo día del juicio por la mañana solicitando qué fuese suspendido, la Corte negó esa moción y se celebró el juicio en ambos casos asistido el acusado del abogado Armando A. Miranda; consiguientemente, la Corte deja el récord en la forma que está por no aparecer incidente alguno del mismo y ordena que pase el caso al Supremo en la misma forma en que está.”
Por cuanto, el 2 de enero de 1942 el acusado apelante radicó una moción solicitando de esta Corte se le concediera una prórroga de 30 días para perfeccionar la transcripción de evidencia y radicar 'su alegato, habiéndosele concedido un término de 10 días.
Por cuanto, el 13 de enero el acusado apelante radicó otra mo-ción solicitando una vez más que se devolviese la transcripción de *953evidencia a la Corte de Distrito de Bayamón junto con tres declara-ciones juradas que obran en autos, a fin de que el Juez de dicha Corte certifique las mismas como parte de la transcripción de,evi-dencia o en la alternativa que esta Corte declare que dichas declara-ciones juradas forman parte de la transcripción;
PoR cuanto, se dio traslado al Fiscal de este Tribunal con dicha moción para que informara y al efecto lo hizo, oponiéndose a lo solicitado por el apelante por ser dichas declaraciones juradas to-madas ex parte, sin la intervención del Fiscal de Distrito ni la propia norte apelada, ni haber sido producidas en el curso de los procedi-mientos, no formando parte de la referida transcripción de evi-dencia ;
PoR cuanto, aparece claramente demostrado que la corte inferior .-se ha negado, por los motivos que expresó en la resolución antes ■citada, a corregir la transcripción de evidencia en la forma que desea ■el acusado apelante,
PoR tanto, se declara sin lugar la moción del acusado apelante ■de enero 13, 1942.